UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2619



RUBEN MARTIN,

                                              Plaintiff - Appellant,

          versus

GOODYEAR AUTO SERVICE CENTER, a Division of
the Goodyear Tire and Rubber Company,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-94-3415-3-17BC)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ruben Martin, Appellant Pro Se. Frank Barron Grier, III, GRIER LAW
FIRM, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals various pre-trial orders of the magistrate

judge. We have reviewed the record and the magistrate judge's order

awarding Appellant damages in his negligence suit against the

Appellee and find no reversible error. Accordingly, we affirm the

orders and judgment of the magistrate judge. Martin v. Goodyear
Auto Serv., No. CA-94-3415-3-17BC (D.S.C. Oct. 23, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2